Citation Nr: 0311003	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left foot injury, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 rating decision which 
denied an increase in the 10 percent rating then assigned for 
the service-connected left foot disorder.  A personal hearing 
at the RO was conducted in September 1990.  In December 1990, 
the hearing officer granted an increased rating to 20 percent 
for the left foot disability, effective from October 1988, 
and that decision was implemented by the RO in March 1991.  

Another personal hearing before a hearing officer was held at 
the RO in July 1992.  By rating action in August 1993, the 
veteran was assigned a temporary total rating for 
convalescence following left foot surgery, effective from 
March 25, to May 1, 1992, when the 20 percent evaluation was 
reinstated.  However, a subsequent rating action in December 
1993, assigned an increased rating to 30 percent for the left 
foot disability, effective from October 1988, the date of 
receipt of the veteran's claim for an increased rating; the 
temporary total rating for convalescence from March 25, to 
May 1, 1992 was not affected.  

A Report of Contact, dated in July 1998, indicated that the 
representative raised the additional issues of entitlement to 
service connection for a right foot disability secondary to 
the service-connected left foot disability, and entitlement 
to SMC based on the need for regular aid and attendance and 
based on loss of use of the left foot.  By rating action in 
March 1999, the RO, in part, denied the additional issues.  
The veteran and his representative were notified of this 
decision and did not appeal.

In December 1999, the Board remanded the claim to the RO for 
further development and the case was returned to the Board in 
August 2002.  In September 2002, the Board undertook 
additional development of the issue on appeal.  The 
additional development consisted of scheduling VA 
examinations which were conducted in March and April 2003.  


REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  As a result, this remand 
follows.  

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

Second, additional evidence has been obtained in connection 
with the Board's development of the issues on appeal.  
However, waiver of review of such evidence by the agency of 
original jurisdiction has not been submitted.  Hence, the 
case must be returned for the RO's review, readjudication, 
and, if necessary, issuance of a supplemental statement of 
the case.  See DAV et. al., supra.  

Third, as noted above, the veteran underwent a VA orthopedic 
examination in April 2003.  However, in this case, it appears 
that the opinion was not entirely responsive to the specific 
questions posed in the Board's development request and is 
thus, incomplete to evaluate the veteran accurately under the 
appropriate rating criteria.  That is, the VA examiner did 
not comment on the likelihood of whether or not the veteran 
exhibited loss of use of the left foot such that no effective 
function remained other than that which would be equally well 
served by an amputation stump below the knee with suitable 
prosthetic appliance.  Thus, the Board finds that an 
appropriate VA opinion is warranted, in order to determine 
the severity of the veteran's service-connected left foot 
disability.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant.  

2.  The claims file should be returned to 
the examiner who performed the April 2003 
VA orthopedic examination for a medical 
opinion as to whether it is at least as 
likely as not that the veteran exhibits 
loss of use of the left foot such that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump below the knee 
with suitable prosthetic appliance.  [If 
this examiner is unavailable, the veteran 
should undergo another VA orthopedic 
examination, with review of historical 
records, to provide this information.]  
The examiner's determination should be 
made on the basis of the actual remaining 
function of the left foot; that is, 
whether the acts of balance and 
propulsion, etc, could be equally well 
served by an amputation stump with 
prosthesis.  The question before the 
examiner is not whether a left below the 
knee amputation is a suitable treatment 
measure in the case of the veteran's left 
foot disorder.  Rather, the question for 
resolution is whether, from a 
hypothetical standpoint, functional loss 
of the foot is so extensive that 
remaining function of the foot is no 
better than the function which the 
veteran would have if he had undergone a 
left below the knee amputation and been 
fitted with a suitable prosthetic 
appliance.  It is imperative that the 
questions be answered with adequate 
rationale so that the Board has all the 
information necessary to adjudicate the 
pending claim.  

3.  The matter should then be 
readjudicated by the RO, including review 
of the additional evidence obtained in 
conjunction with the Board's development, 
and any other evidence submitted.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


